 FREIGHT MOVERS633FreightMovers,Inc and/or FreightMovers, Inc,Debtor-In Possession,and InterstateDriverServices,IncandKenneth E Burke Cases 6-CA-20201 and 6-CA-20594January 19, 1989DECISION AND ORDERBY MEMBERS JOHANSEN, CRACRAFT, ANDHIGGINSOn August 12, 1988, Administrative Law JudgeStephen J Gross issued the attached decision TheGeneral Counsel filed exceptions and a supportingbriefThe Respondent filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed'The General Counsel has excepted to some of the judge s credibilityfindingsThe Board s established policy is not to overrule an administrative law judge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDryWall Products91NLRB 544 (1950) enfd 188 F2d 362 (3d Cir1951)We have carefully examined the record and find no basis for reversing the findings2In concluding that the Respondent s discharge(or suspension) of employee Kenneth Burke did not violate Sec 8(a)(1) of the Act the judgefound and we agree that the Respondent established that it acted as itdid because of its belief that Burke refused to swap truck 217 for truck214 on July 15 1987 at the Jacksonville terminal Accordingly we finditunnecessary to pass on whether telephone calls that Burke made to theRespondent s president and the manager of the Jacksonville terminal concerning the restoration of toll money to the Respondent s drivers constitute protected concerted activity Regardless of whether Burke s actionsinmaking the calls were protected the Respondent established that itwould have discharged Burke even in the absence of his protected concerted activities SeeWright Line251 NLRB 1083 (1980)enfd 662 F 2d899 (1st Cir 1981) cert denied 455 US 989 (1982) approved inNLRBvTransportationManagementCorp462 U S 393 (1983)Julie R Stern EsqandDonald Burns Esqfor the General CounselGary Owen WangandClayton SMorrow (Blankenship &Associates),of GreenwoodIndiana,for the RespondentsDECISIONIINTRODUCTIONSTEPHEN J GROSS Administrative Law Judge Respondent Freight Movers Inc (FMI) is a trucking company FMI admits thatit isan employer engaged in commerce Its employees are not unionized 1FMI began operating in 1982 FMI s sole customer hasalways been the United States Postal Service One ofFMI s first contracts with the Postal Service covereddaily service between Jacksonville and Pittsburgh (inboth directions) FMI chose to operate the service withdrivers based in the Jacksonville area-the service operated from Jacksonville to Pittsburgh and back to JacksonvilleAbout a year later the Postal Service askedFMI to provide additional service between the twocitiesFMI decided to operate that additional servicewith Pittsburgh based dnvers (this addition service operated on a Pittsburgh Jacksonville Pittsburgh basis)Kenneth Burke the Charging Party was one of FMI sPittsburgh based dnvers In July 1987 FMI either suspended Burke (FMI s version) or fired Burke (the GeneralCounsels version) In any case, FMI put Burke backtowork about 10 days later Then, in December, FMIbegan operating all of its service between Pittsburgh andJacksonville with drivers based in the Jacksonville areaFMI offered to continue to employ all the Pittsburghdrivers on the runs they had been driving That offer,however, was contingent on the drivers moving to theJacksonville areaNeither Burke nor any of the otherPittsburgh drivers accepted that offerThe General Counsel contends that FMI violated theNational Labor Relations Act (the Act) on three occasionsThe first was when FMI fired (or suspended) BurkeFMI did thatallegestheGeneralCounsel, becauseBurke had engaged in concerted, protected activityThe second was when Burke returned to work TheGeneral Counsel claims that FMI harassed Burke following his reinstatementagain because of Burke s concerted protected activityThe third was in December 1987 when FMI shiftedits operations so that all of FMI s Pittsburgh Jacksonvilleservices operated out of JacksonvilleAccording to theGeneral Counsel FMI did that because Burke filedcharges and gave testimony under the Act, thereby violating Section 8(a)(4) 211FMI S DISCIPLINARYACTIONAGAINST BURKE INJULY 1987A Did Burke Engage in Concerted Protected ActivityFMI s trucks travel over a toll road on one stretch ofthe trip between Pittsburgh and Jacksonville The trucksiInterstateDriver Services (IDS) is also a Respondent IDS is in thebusiness of leasingtruckdriversto companies in the trucking industry including FMI IDS and FMI admitthat (1) IDS leasesemployees to FMI(2) IDS is an employer engaged in commerce and (3)IDS and FMI arejoint employers2 Burke filed a charge(inCase 6-CA-20201) on July 22 1987 thenamended iton September 14 The complaint in Case 6-CA-20201 issuedon October2 Burke filedhis charge in Case 6-CA-20594 on December29 The complaint in Case 6-CA-20594and an order consolidating casesissued onFebruary4 1988 1 heard the case in Pittsburghon April 19and 201988Duringthe courseof the hearing I granted amotion by theGeneral Counselto name FMI debtor in possession as a RespondentCounsel for the General Counsel and for FMI filed briefs on June 101988292 NLRB No 66 634DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDare charged $5 ($10 for the round trip). FMI had alwaysallowed the drivers to take cash advances to cover thetolls.But in May 1987 FMI changed that policy. Fromthat time on FMI required the drivers to pay for the tollswith their own funds and then toseekreimbursementfrom FMI. That change upseta numberof FMI's driv-ers-Burke in particular.Various drivers, includingBurke, complained to Gerald Barnhart, FMI's dispatcherin Pittsburgh. But then Burke went further. In June andearly July he telephoned both the president of FMI, JackDavis, and Jack Davis' nephew, Tony Davis (who man-agesFMI's Jacksonville operation), to express his irrita-tionwith the change. (FMI admits that both Jack andTony Davisare agentsof FMI for purposes of the Act.)Burke had told his coworkers that he would be callingJack and Tony Davis; those coworkers felt that, in doingso,Burke "was speaking for, pretty much, all the driv-ers";3many of the Pittsburgh-based drivers consideredBurke to be a leaderof their group; and FMI'smanage-ment knew that the Pittsburgh drivers considered Burketo be a leader.On the other hand none of the drivers asked Burke tomake the calls, they did not authorize him to speak ontheir behalf, there is no indication that the other driversthemselvesrefrainedfromcomplainingaboutthechanged policy because they knew that Burke was rais-ing the matterswithmanagement,andwhen Burkespoke about the toll moneyissueto FMI'smanagementhe did notindicatethat he was speaking on behalf ofanyone else.4Imustconclude, therefore, that when Burke spoke toFMI'smanagementabout the Company's changed policyregarding toll money, he was not engaged in protectedactivity.SeeMeyers Industries,281NLRB 882 (1986)(Meyers II), and 268 NLRB 493 (1984)Meyers I;seeMannington Mills,272 NLRB 176 (1984).That does not end the matter, however, because inearly July Burke and another driver together engaged ina different form of protest against FMI's changed toll-money policy. FMI's Pittsburgh-Jacksonville-Pittsburghtrips require two drivers. (One sleeps while the otherdrives.) Burke was scheduled to make the trip with co-driverDonald McElhaney. Burke proposed that theyrefuse to make the trip unless FMI provided the $10 intollmoney, in advance. McElhaney agreed. Burke andMcElhaney then stated their position to Barnhart (thePittsburgh-based dispatcher; FMI admits that Barnhart isan agentof FMI for purposes of the Act). Barnhart re-sponded by giving $10 to the two drivers, and Burke andMcElhaney did drive the run.Barnhartsubsequently told Tony Davis about the epi-sode. saTestimony of the General Counsel witness McElhaney, a Pittsburgh-based FMI driver." Burke testified that during the course of his conversations with FMI'smanagement he did say that he was speaking on behalf of other drivers.But the management personnel with whom Burke spoke testified thatBurke spoke only about his own disagreement with the change, and Icannot find that the General Counsel carried the burden of persuasion onthis issue.6It appears that Burke and McElhaney thereafter drove the Pitts-burgh-Jacksonville run without demanding toll money in advance. Therecord does not tell us the reasons for their willingness to do so.Burke's and McElhaney's refusal to make an assignedrun without receiving expense money in advance consti-tuted,of course, concerted protected activity. It wasjoint action engaged in for the purpose of mutual aid orprotection as Barnhart, an admitted agent of FMI, knew.See, e.g.,Meyers IandII,supra;Go-Lightly Footwear,251NLRB 42 (1980).B. FMI Disciplines BurkeBarnhart doubles as a mechanic, handling flat tires andotherminormaintenance problems encountered byFMI's trucks in the Pittsburgh area. But in the MainFMI's only maintenance and repair facility is FMI'sgarage in Jacksonville. FMI tries to have its mechanicsrun through a comprehensive maintenance checklist oneach truck, once a month, at the garage. But due to theschedules imposed by the Postal Service contract, atruck used to make the Pittsburgh-Jacksonville-Pitts-burgh round trip cannot be kept in Jacksonville longenough for the mechanics to complete the checklistitems. For that reason FMI sometimes requires the Pitts-burgh-based drivers to switch trucks in Jacksonville-thedrivers leave in Jacksonville the truck they drove fromPittsburgh and drive north in another.On July 15 Burke and McElhaney began a trip toJacksonville in truck 217. truck 217 was overdue formaintenance. Sidney Saunders is the foreman at FMI'sJacksonville garage. Trucks on the Pittsburgh-Jackson-ville-Pittsburgh run arrive in Jacksonville around 11 p.m.and leave about 1 a.m. The only person scheduled to beon duty in the garage during those hours of July 15-16was mechanic Allen Harrell. Saunders accordingly toldHarrell to tell Burke to switch to truck 214 for the runnorth. (Saunders did not testify why he told the mechan-ic to speak to Burke rather than, or along with, McEl-haney. But, as touched on earlier, FMI's managementknew that Burke was a leader of the Pittsburgh drivers.Moreover, as between Burke and McElhaney, it is clearthat Burke made the decisions.)Both Burke and McElhaney testified that no one toldthem to swap trucks during the course of their July 15-16 run. According to Burke, in fact, he did not speak toanyone in FMI's Jacksonville facility that night becauseitwas locked, with no one on duty, when he and McEl-haney pulled up to it. Harrell did not testify, and I haveno reason to doubt either Burke's or McElhaney's testi-mony in this regard.Things looked very different, however, from Saunders'view point.When he arrived at FMI's facility on themorning of July 16, he saw that truck 214, which shouldhave been en route north, was parked in the yard ofFMI's Jacksonville facility; truck 217, which should havebeen in the yard, was not. Because Saunders believedthat Harrell had told Burke to switch to truck 214, Saun-ders concluded that Burke had refused to make theswap. Saunders accordingly reported to Tony Davis"that Kenny [Burke] was told to swap the trucks out sowe could service [217] and he wouldn't do it."s6 Testimony of FMI witness Saunders. FREIGHT MOVERS635Tony Davis had long been irritated by what he considered a bad attitude on Burke s part The above discussed complaints and actions by Burke regarding tollmoney undoubtedly figured in that irritation But Burke scomplaints and actions regarding FMI s trucks wereDavis main focusFMI s trucks, although not unsafe are less than topnotch Some of the trucks perhaps most, are defective inways that make them uncomfortable to ride in and moredifficult to drive than they should be (That may be afunction of FMI s precarious financial positionAt thetime of the hearing FMI was in the midst of a chapter 11reorganization) Burke did not hesitate to tell FMI s management what he thought of FMI s trucks and what heconsidered to be FMI s below par maintenance andrepairwork on the trucks Moreover, when a truckBurke was driving broke down on the road, Davis believed,Burke often failed to help out as much as heshould have which, in turn, sometimes delayed the arrival of the truck at the Postal Service facility That was aparticular problem because such delays threatened thecontinuation of the Postal Service contracts on whichFMI s very existence dependedSaunders report that Burke refused to swap trucks infuriated Tony Davis, coming as it did on top of Davis'preexisting irritation with BurkeWhen Saunders spoke to Davis Burke and McElhaneywere still on their way north as Davis knew So Davistelephoned Barnhart, telling Barnhart that Burke hadbeeninsubordinateand that Barnhart should haveBurke call Davis `before he [Burke] went out on thenext run 7 But Davis did not tell Barnhart why hethought that Burke had been insubordinateWhen Burke arrived home about 10 30 p in on July 16he got a message to call Barnhart Burke did so Barnhart started the conversation by saving that he did notlike telling Burke this but that Burke was not to take hisnext run and that he was to call Tony Davis immediatelyWhen Burke asked why, Barnhart said it was becauseBurke had been insubordinateBurke asked what Barnhart was talking about Barnhart, who did not know anything about Burke's alleged refusal to swap trucks speculated out loud It was `probably 'saidBarnhart,aboutthe toll money a Burke heard that as fact, not speculationAt that point in the conversation either (1) Barnhartsaid that it sounded as though FMI was going to fireBurke or (2) Burke said that and Barnhart responded in away that led Burke to believe that FMI was indeedgoing to fire him (In either case Barnhart s words werea product of further speculation on his part-in this casespeculation about what happens to employees whommanagementconsiders to be insubordinate )Burke then called Tony Davis Burke entered the conversation under the belief that it was going to be abouthis being fired for insubordination regarding toll money7 The second quotationin the paragraph is fromthe testimony of FMIwitness BarnhartNeither Davis nor Barnhart testified that Davis saidanythingto Barnhart aboutBurkebeing insubordinateBut the testimonyof Burke Barnhart and Davis taken togetherconvincesme that Davisdid use the word insubordinate in his telephone conversation withBarnhart8Testimonyof FMI witness BarnhartMoreover Burke knew nothing about having interferedwith FMI s truck maintenance plans by failing to switchfrom truck 217 bavis on the other hand, began the conversation under the assumptions that (1) Burke had deliberately failed to swap trucks in Jacksonville (2) Burkehad to know that that was why Davis wanted to speakto him, and (3) Barnhart s conversation with Burke hadbeen limited to telling Burke to call DavisAs one might expect, the call did not go wellDavis started the conversationDavis said thatweneed to get some things straightened out, and thatBurke would not be allowed back in an FMI truck untilBurke had a conference call conversation with Jack andTony Davis Burke responded are you firing me for insubordination?Davis ducked answering that questionAfter the call had gone on in that vein for a while, withDavis insisting that Burke call Jack Davis and Burkeasking about being fired, Burke told (Tony) Davis thathe was not going to call Jack Davis any time soon because he was going to be too busy filing unemploymentclaims and unfair labor paractice charges That raisedDavishackles and the conversation ended momentslater 9The next communication between FMI and Burke wasa letter dated July 20 that Tony Davis sent to Burke ItreadSince we did not hear from you on Friday July 17,1987 after our phone conversation on Thursadaynight, I in giving you 5 days to respond to that conversation to either Jack or I If no response is heardin 5 days we have assume [sic] you have quit yourposition with Freight Movers, IncBurke wrote back on July 24 stating In response to[FMI s] letterIwould like to inform you that I didnot give up nor did I quit my position with FreightMoversAbout thesame timeBurke called Jack Davisto say thesamethingDavis told Burke to report back towork Burke did so and resumed driving for FMI onJuly 28 (Burke claims that he tried unsuccessfully toreach Jack Davis by telephone on July 18 But hadBurke really been interested in reaching Davis, he couldhave )109 Burke applied for unemployment compensation for the days hemissed work Pennsylvania s employment compensation agency rejectedhis claim on the ground that FMI did not suspend or discharge him andthat dunng Burke s callwith TonyDavisDavis told Burke that he wasnot beingfired(R Exh I)My finding thatTonyDavis did not respondto Burke s question about whether Burke was fired thus conflicts withthe findings of that agency1s There isa real possibility that the telephone conversation betweenDavis and Burke would have gone much better had Barnhart not mistakenly ascribed FMI s demand that Burke speakto TonyDavis to the tollmoneyThusabsent Barnhart s toll money comment Burke might havelostmuch less working time And when Barnhart referredtothe tollmoney he mayhave been referring to Burke s protectedactivity of concertedly refusing to drive unless he received a cash advance to cover tollexpenses But the parties have not litigated the question of whether thatset of possibilities might constitute a violation of the Act by FMI Similarly the parties have not litigated that question of whether Barnhart sstatement to Burke regarding the toll money itself constitutes a violation of Sec 8(a)(l) 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDC. FMI's Discipline of Burke-ConclusionWhat triggered FMI's action against Burke was thebelief on the part of FMI'smanagement that Burke hadrefused an order to swap trucks in Jacksonville.Had thatbeen the only basis of FMI's action,it is clear that FMIwould not have violatedthe Act,even though FMI'smanagement erred in believing that Burke had refused toswap trucks.But Tony Davis probably would not have pulledBurke from his driving duties, even temporarily, hadDavis not already been angrywithBurke because ofBurke's acts and complaints that, to Davis, represented abad attitude on Bruke's part. And the event in whichBurke and McElhaney refused to drive without gettingtollmoney in advance-an action protected by theAct-undoubtedly was part of the mix that,inDavis'mind,spelled out "bad attitude."The question,however, is whether Davis would havereacted the same even absentthatone protected actionby Burke. My conclusion is that Davis wouldhave. Thatis,FMI would have responded the same way to Burkeon July 16 even had Burke and McElhaney never de-manded a cash advance for toll money. For one thing,Davis' irritation with Burke was the product of numer-ous communications and actions by Burke over a consid-erable period of time.Thereisno reason to believe thatDavis' behavior would have differed absent any one ofthe various actions or communications by Burke that,collectively,led Davis to adopt the view that Burke hada bad attitude.More importantly,Davis seemed to me tobe mainly concerned about Burke's complaints and ac-tions having to do with truck breakdowns and disrepair.Thereisno reason to believe that Davis consideredBurke's behavior regarding the rolls money issue to beanything more than a minor nuisance.III.DID FMJ HARASS BURKE WHEN HE RETURNED TOWORKThe General Counsel claims that FMI harassed Burkeafter he returned to work on July 28. According to thecomplaint FMI did that by assigning Burke to unsafetrucks and by failing to make necessary repairs in timelyfashion to the trucks that FMI told Burke to drive.At the hearing and on brief the General Counsel limit-ed her contentions in this respect to the trucks that FMIgave Burke to drive. Prior to the events of July 16through 28, Burke had almost always driven truck 217.After those events FMI never assigned truck 217 toBurke. And Burke claims that the trucks that FMI didassign to him were much less desirable than truck 217.About the time that Burke returned to work (on July28) Barnhart did tell one of Burke's fellow drivers thatFMI's management "would probably just make it so hardfor Ken that he'd quit."1' But that was just more specu-lation on Barnhart's part. The record fails to show that,when FMI changed the trucks it assigned to Burke, itdid so for other than routine operational considerations.Beyond that, even were I to start with an assumptionthat FMI changed Burke's truck assignments maliciously,I ITestimony of General Counsel witness, McKinley.the record would still fail to show that the basis ofFMI's malice was Burke's protected activity.IV. DIDFMI VIOLATE THE ACT WHEN ITSHIFTEDTHE ORIGIN OF ITS PITTSBURGH-JACKSONVILLESERVICE TO JACKSONVILLEAs noted at the beginning of this decision, when FMIfirst contracted with the Postal Service to provide serv-ice between Pittsburgh and Jacksonville (in both direc-tions), it operated the service from Jacksonville to Pitts-burgh and back to Jacksonsville. The Postal Service de-nominated the run from Pittsburgh to Jacksonville"route 801," and called the Jacksonville-Pittsburgh run"route 802." Routes 801/892 were operated daily.The Postal Service subsequently awarded FMI a con-tract to provide an additional four roundtrip runs perweek between Pittsburgh and Jacksonville. The PostalService called these runs routes 803 and 804. As alsonoted earlier in this decision, when FMI was awardedthe contract for routes 803 and 804, FMI'smanagementdecided to operate the routes with Pittsburgh-based driv-ers.FMI had two main reasons for doing so. The first wasthat the Postal Service's schedule for routes 803/804 wassuch that drivers serving that route had to take theirdays off in Pittsburgh. Thus drivers employed on routes803/804 would have more time at home if they werebased in Pittsburgh than if they were based in Jackson-ville.The second reason that FMI opted for Pittsburgh-based drivers for routes 803/804 was that the PostalService frequently called on FMI to provide extra runs(in addition to the runs on routes 801, 802, 803, and 804)between Pittsburgh and Jacksonville. Most of those extrarunswere for the carriage of mail southbound, fromPittsburgh to Jacksonville. Having a contingent of Pitts-burgh-based drivers made it easier for FMI to handle theextra runs promptly.In December 1987, however, FMI revamped the route803/804 operation so that those routes too used Jackson-ville-baseddrivers.ThereafterFMI's Pittsburgh-baseddrivers handled only a scattered few extra runs.12Burke filed the charge that began this proceeding inJuly 1987 and filed an amended charge in September.The General Counsel claims that it was those events, to-gether with Burke's other protected activity, that causedFMI to switch from Pittsburgh-based drivers to Jackson-ville-based drivers on routes 803/804.There is one piece of evidence that directly supportsthiscontention.According to the testimony of Pitts-burgh-based driver Dan McKinley, in the course of atelephone conversation with Tony Davis, shortly afterFMI announced the switch, McKinley asked Davis "if12 Because of the Christmas mail rush, December was always a peaktraffic period for FMI. FMI traditionally dealt with the Postal Service'sadditional demand for service during December by having its Jackson-ville drivers handle service on routes 803 and 804 (as well as 801 and802), and having the Pittsburgh drivers handle the many extra runs re-quested during that period by the Postal Service. FMI followed this planof action in 1987 but then did not switch back to Pittsburgh based driversserving routes 803/804. FREIGHT MOVERSKen [Burke] was the reason that we were losing ourjobDavis answeredone bad apple s going to ruin itfor all of usThere is in addition, other evidence that can be readas supporting an inference that FMI had no appropriatereason for making the switchFor one thing, the Postal Service had made nochanges in routes 803/804 since their award to FMIThus the schedules for 803 and 804 still resulted in layovers in Pittsburgh, not in Jacksonville, so that Jacksonville based drivers on routes 803 and 804 would be awayfrom home much more than Pittsburgh based driverswould beFor another, FMI witness Jack Davis was not alwaysconvincing in his discussion of why FMI switched toJacksonville based driversDavis spoke of FMI s needfor better maintenance for its trucks which in turnmeant that FMI s trucks had to spend more time in theJacksonville garageThere is no doubt at all the FMI strucks needed improved maintenance But when theGeneral Counsel asked why FMI could not have handled that by having Pittsburgh drivers switch trucks inJacksonville, Davis could give no credible answerFor all that, my conclusion is that when FMI decidedto operate routes 803 and 804 with Jacksonville baseddrivers, it did so for reasons that had nothing to do withBurkeI start with what I consider the inherent improbabilityof the General Counsels contention Given my understanding of the way employers generally conduct bussness it is unlikely that FMI would significantly revamp asubstantial part of its business becausemonths earlierone employee had demanded that FMI furnish tollmoney in advance and then had filed an unfair laborpractice charge covering about 2 weeks' pay (Of courseifFMI s management was rabid on the subject of employees expressing their rights the probabilities wouldchange But there is no evidence that that was the caseat FMI )SecondFMI s center of gravity is in JacksonvilleFMI has an office in Jacksonville and keeps many of its637records there, Tony Davis works in Jacksonville andFMI s only maintenance facility is in Jacksonville 13Third,Davis was able to point to some cost savingsthat accrued from the switch Specifically Pittsburghbased drivers covered 50 or 60 miles more per Pittsburgh Jacksonville roundtnp than did Jacksonville baseddrivers (The reason trucks used by Jacksonville baseddrivers are kept at FMI s facility which is close to theJacksonville bulk mail facility But the trucks used by thePittsburgh based drivers were kept either at Barnhart'sfacility or at the drivers homes, all of which were 25 or30 miles from the Pittsburgh bulk mail facility) Thatmeant a saving for FMI of about $8 per roundtrip in fuelcostsWhile that is not a lot of money, as discussed earlier FMI was in tough financial straitsLast the fact of the matter is that since the switchFMI s trucks have been receiving their maintenancechecks more frequently than they did when FMI operated routes 803 and 804 out of Pittsburgh That suggeststhat Jack Davis was not able to explain why he thoughtthat the shift from Pittsburgh to Jacksonville wouldenable FMI to maintain its trucks better, that was a function of inarticulateness, not of dissemblingOn these findings of fact and conclusions of law andon the entire record I issue the following recommendedi4ORDERThe complaint is dismissedis The recordkeeping functions of FMI s Jacksonville office led tosome confusion at the hearing Among the records that FMI kept inJacksonville were notations of misbehavior on the part of its Pittsburghbased drivers FMI also has a Philadelphia office where it keeps some information on its drivers FMI brought its Philadelphia stored records tothe hearing along with the file on Burke that FMI maintained in JacksonvilleAfter reviewing those files counsel for the General Counsel contended that they showed that Burke had been singled out for disciplineBut Icredit FMI witness Tony Davis who said that the absence of disciplinary entries in the files of other drivers was due to the fact that FMIdoes not keep in its Philadephia files any records of misbehavior on thepart of its Pittsburgh drivers14 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes